 Exhibit 10.31


ANTHERA PHARMACEUTICALS, INC.
Deferred Compensation Election Form
 


 
I.
Elective Deferral Percentages

As specified below, I elect pursuant to the Deferred Compensation Agreement
entered into by Anthera Pharmaceuticals, Inc. (the “Company”) and me as of the
23rd day of December, 2014  (the “Deferred Compensation Agreement”) to defer
receipt of that percentage of my Eligible Compensation which would otherwise be
paid to me for services during 2015 (with respect to compensation earned with
respect to services to be performed by me subsequent to the date of this
election) and subsequent calendar years:
 
 

 Deferral Percentage:
Base Annual Salary:   
10%   Annual Bonus:      25%

                                 
I understand that this election is irrevocable for 2015 and that unless and
until this election is changed prospectively for future calendar years on a new
election form before those years begin, this election shall continue as shown
above for all subsequent calendar years.  Capitalized terms used in this
election will have the meaning given such terms in the Deferred Compensation
Agreement.
 
 
II.
Form and Timing of Payment of Account

I understand that my Account will be paid to me upon the first to occur of the
dates specified in Section 3 of the Deferred Compensation Agreement and that I
may specify a date for subsection (i) of such Section 3.  The date I specify for
subsection (i) of Section 3 of the Deferred Compensation Agreement is January
1st, 2017.  I understand that if I do not specify a date, that the Account will
be paid to me upon the first to occur of the dates/events specified in
subsections (ii) through (v) of Section 3 of the Deferred Compensation
Agreement.  At the End of the Deferral Period, my Account will be paid as
specified in Section 4 of the Deferred Compensation Agreement, subject to the
requirements of Section 8 of the Deferred Compensation Agreement.
 
I understand that any amounts deferred by this election and any other amounts
deferred by me pursuant to the Deferred Compensation Agreement shall be credited
to a bookkeeping account established for me by the Company and that any
segregation of Company assets intended to satisfy the obligations of the Company
under the Deferred Compensation Agreement shall not confer a beneficial
ownership interest on me and any such assets shall remain subject to the claims
of the general creditors of the Company in the event of the bankruptcy or
insolvency of the Company.
 
 
 
Executed on the date specified below.
 
 
[sig1.jpg]
 

                                                            December 23rd, 2014
Executive:  Paul F. Truex
Date
Title: Chief Executive Officer
 

 
Receipt of Form by Company


                                        [sig2.jpg]               
Received by:  _____________________________________________
 
Title:  SVP, Finance & Administration, Principal Accounting Officer
Date signed:  December 31st, 2014


 
 

--------------------------------------------------------------------------------